Citation Nr: 0520533	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant, [redacted], may be recognized as 
a child of the veteran for Department of Veterans Affairs 
(VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 Administrative Decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

The appellant in this case seeks recognition as a child of 
the veteran for VA benefits purposes.  In pertinent part, it 
is argued that the appellant, who was born slightly more than 
eight months after the veteran's death, is, in fact, his 
illegitimate child, and, as such, entitled to any and all VA 
benefits conferred by that status.

In that regard, in correspondence of December 2003, the 
appellant's mother stated that she had forwarded to the RO a 
statement from one [redacted], which statement was 
pertinent to the appellant's current claim.  A review of the 
record discloses that, in mid-March 2004, a statement was, in 
fact, received from a person by that name.  However, it does 
not appear that the statement in question has been considered 
by the RO in the context of the appellant's current claim, 
nor has a waiver of such consideration been submitted.

The Board further notes that, prior to the initiation of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite the issuance (in December 2003) 
of a Statement of the Case containing certain of the 
regulatory provisions pertaining to the VCAA, the RO has 
failed to provide the appellant and her representative with 
adequate notice of the VCAA, to include the information and 
evidence needed to substantiate her claim, and the 
distribution of the responsibility for obtaining such 
evidence.  This lack of notice constitutes a violation of the 
appellant's due process rights.  Accordingly, the case must 
be remanded to the RO in order that the appellant and her 
representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and in 
38 C.F.R. § 3.159 (2004) are fully 
complied with and satisfied.  

2.  The RO should then review the 
appellant's claim regarding her status as 
a child of the veteran for VA benefits 
purposes.  Should the benefit sought on 
appeal remain denied, the appellant and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in December 2003, 
to include consideration of the 
correspondence from one [redacted]
dated on July 23, 2003, and received in 
March 2004.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

